July 19, 2013 VIA EDGAR AND FACSIMILE: 703-813-6986 Larry Sprigel, Esq. and Justin Kisner, Esq. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549-7010 Re: Zoom Telephonics, Inc. File No.333-188926 Registration Statement on Form S-1 Dear Mr. Sprigel and Mr. Kisner: In accordance with Rule 461 under the Securities Act of 1933, as amended, Zoom Telephonics, Inc. (the “Registrant”) hereby requests acceleration of the effective date of the Registration Statement on Form S-1, File No.333-188926, filed by the Registrants with the Securities and Exchange Commission (the “Commission”), as amended, and all exhibits thereto (collectively, the “Registration Statement”). We request that the Registration Statement be declared effective at 4:00 P.M.on July 19, 2013, or as soon thereafter as is practicable. The Registrant acknowledges that: ● should the Commission or the staff, acting pursuant to the delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; ● the action of the Commission or staff, acting pursuant to the delegated authority, in declaring the Registration Statement effective, does not relieve us from our full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and ● we may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or comments regarding the foregoing, please do not hesitate to contact me at (617) 753-0003. Sincerely, /s/ Frank Manning Frank Manning Chief Executive Officer Zoom Telephonics, Inc.
